Citation Nr: 1008420	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-00 087A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB) 
and its residuals including coughing up blood.

2.  Entitlement to service connection for residuals of a 
right second toe injury.

3.  Entitlement to service connection for residuals of a left 
great toe injury.

4.  Entitlement to service connection for residuals of a skin 
disorder.

5.  Entitlement to service connection for residuals of a 
bruise to the right chest with muscle spasms.  

6.  Entitlement to service connection for a chronic 
disability manifested by chest muscle pain.

7.  Entitlement to service connection for residuals of 
conjunctivitis.

8.  Entitlement to service connection for a right ankle 
disability.

9.  Entitlement to service connection for a right knee 
disorder.

10.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine.

11.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine strain.

12.  Entitlement to an initial compensable rating for pes 
planus.  

13.  Entitlement to an initial compensable rating for a left 
ankle sprain.  

14.  Entitlement to an initial compensable rating for 
residuals of a fractured left tibia.

15.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 (2009) for a left ankle sprain.

16.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 (2009) for degenerative disc disease of the 
lumbosacral spine.

17.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to 
December 1990 and from January 1992 to March 2005.  The 
Veteran also had other periods of unverified service in a 
reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and May 2006 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  Thereafter the Veteran moved and 
jurisdiction over the appeal currently resides with the RO in 
St. Louis, Missouri.  

Initially, the Board notes that the Veteran, in his August 
2007 VA Form 9, specifically limited his appeal, as to the 
rating issues, to the issues listed above.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ("where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative").  
Therefore, the Board's jurisdiction is likewise limited to 
these issues.

Next, the Board notes that the Veteran, in his August 2007 VA 
Form 9, requested a hearing before a Veterans' Law Judge 
sitting at the RO.  However, in July 2008, the Veteran 
withdrew that request.  Therefore, VA adjudication of the 
current appeal may go forward without first scheduling him 
for a hearing.

The claims of service connection for a right ankle disability 
and a right knee disorder, higher evaluations for a left 
ankle sprain and residuals of a fractured left tibia, and for 
extra-schedular ratings for a left ankle sprain and 
degenerative disc disease of the lumbosacral spine as well as 
for a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  TB and its residuals, including coughing up blood, were 
caused by the Veteran's military service.

2.  The preponderance of the competent and credible evidence 
of record does not show that the Veteran was diagnosed with 
residuals of a right second toe injury, residuals of a left 
great toe injury, residuals of a skin disorder, residuals of 
a bruise to the right chest with muscle spasms, a chronic 
disability manifested by chest muscle pain, or residuals of 
conjunctivitis at any time during the pendency of the appeal.

3.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's degenerative disc 
disease of the lumbosacral spine is manifested, even taking 
into account his complaints of pain, by forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine of no greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; incapacitating 
episodes of having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; or neurological 
impairment, at any time during the pendency of the appeal.

4.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's cervical spine strain 
is manifested, even taking into account his complaints of 
pain, by forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine of no greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
incapacitating episodes of having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; or neurological impairment, at any time during the 
pendency of the appeal.

5.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's pes planus is 
manifested by objective evidence of moderate pes planus with 
evidenced by the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet, even taking into account 
his complaints of pain, at any time during the pendency of 
the appeal.


CONCLUSIONS OF LAW

1.  TB and its residuals, including coughing up blood, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  Residuals of a right second toe injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Residuals of a left great toe injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Residuals of a skin disorder were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  Residuals of a bruise to the right chest with muscle 
spasms were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

6.  A chronic disability manifested by chest muscle pain was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  Residuals of conjunctivitis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

8.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).

9.  The Veteran has not met the criteria for a rating in 
excess of 10 percent for a cervical spine strain at any time 
during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).

10.  The Veteran has not met the criteria for a compensable 
rating for pes planus at any time during the pendency of the 
appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to TB and its residuals claim, given the fully favorable 
decision contained herein, the Board finds that discussion of 
the VCAA notice provided to the Veteran is unnecessary, since 
any deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

As to all the other claims, the Board notes that in the 
current appeal there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to all the other service connection claims, the Board 
finds that written notice provided in June 2005 and July 
2005, prior to the January 2006 rating decision, along with 
the notice provided in May 2006 and February 2007 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of 
the laws and regulations governing the assignment of 
disability ratings and effective dates as required by the 
Court in Dingess, supra.  Moreover, while the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice prior to the 
adjudication of the claims in the January 2006 rating 
decision, the Board finds that providing him with adequate 
notice in the above letters followed by a readjudication of 
the claims in the April 2009 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Additionally, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the above 
letters as well as the January 2006 rating decision, May 2006 
statement of the case, and April 2009 supplemental statement 
of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the rating claims, the Board notes that the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for his degenerative disc disease 
of the lumbosacral spine, cervical spine strain, and pes 
planus.  In Dingess, the Court also held that in cases where 
service connection has been granted and an initial disability 
evaluation has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   

In any event, the Veteran was informed of the method VA uses 
to assign disability ratings and/or effective dates in March 
2006, February 2007, and August 2008 letters.  This was 
followed by a readjudication of his claim in an April 2009 
supplement statement of the case.  See Mayfield, supra.  
Moreover, the Board finds that there can be no prejudice to 
the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) 
notice where, as here, none has been specifically alleged.  
See Shinseki, supra.  Accordingly, VA's duty to notify in 
this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records.  In fact, in February 2007 
and November 2008, the Veteran notified VA that he had not 
other information to file in support of his appeal.

The record also shows that the Veteran was afforded VA 
examinations in October 2005 which are adequate for the Board 
to adjudicate all the service connection claims, except 
service connection for a right knee disorder, because the 
examiners provided medical opinions, as well as a rational 
for the opinions, after a review of the record on appeal and 
an examination of the claimant which are adequate for the 
Board to adjudicate the claims.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claims, the record shows that the Veteran 
was afforded VA examinations in October 2005 and September 
2008 which are adequate for the Board to adjudicate the 
claims because the examiners provided medical opinions as to 
the severity of the service connected disabilities, as well 
as a rational for the opinions, after a review of the record 
on appeal and an examination of the claimant which are 
adequate for the Board to rate the disabilities under all 
applicable rating criteria.  Id.

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

I. The Service Connection Claims

The Veteran and his representative contend that the 
claimant's TB, right second toe problems, left great toe 
problems, skin disorder, residuals of a bruise to the right 
chest with muscle spasms, chest muscle pain, and 
conjunctivitis were caused and/or aggravated by his military 
service.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).
A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The TB Claim

As to service connection for TB and its residuals, including 
coughing up blood, the Board notes that service treatment 
records document the Veteran's complaints of coughing up 
blood and testing positive for TB in May 1997.  Service 
treatment records, dated from May 1997 to December 1997, 
thereafter document his treatment for TB.  Subsequent service 
treatment records, including a July 2004 examination and the 
January 2005 separation examination, noted the above history 
and reported that his TB was inactive with no current 
residuals.  Likewise, the October 2005 VA examiners diagnosed 
the Veteran was a positive TB skin test status post INH 
therapy.  

Tellingly, while a review of the record on appeal shows that 
the TB that Veteran was diagnosed with while on active duty 
was "inactive," it never shows that it was "cured."  
Moreover, VA regulations specifically allow service 
connection for "inactive" as well as "active" TB.  See 
38 C.F.R. §§ 4.88b, 4.88c, 4.89, 4.97, Diagnostic Codes 6311, 
6730, 6731, 6732 (2009).  Given these regulations, the 
diagnosis of TB with coughing up blood found in the service 
treatment records, and the diagnosis of inactive TB found in 
the subsequent service treatment records, the Board finds 
that service connection for TB and its residuals, including 
coughing up blood, is granted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; Hampton v. Gober, 10 Vet. App. 481 (1997) 
(holding that, the veteran's separation examination can 
provided evidence of both a current disability and a 
relationship to service).

The Right Second Toe Injury, Left Great Toe Injury, Skin 
Disorder, Bruise to the Right Chests, Chest Muscle Pain, and 
Conjunctivitis Claims

As to the claims of service connection for residuals of a 
right second toe injury, residuals of a left great toe 
injury, residuals of a skin disorder, residuals of a bruise 
to the right chest with muscle spasms, a chronic disability 
manifested by chest muscle pain, and residuals of 
conjunctivitis, the Board notes that service treatment 
records document the Veteran's complaints and treatment for a 
right second toe injury on one occasion in November 1990; a 
left great toe injury on one occasion in September 1990; a 
bruise to the right chest and/or chest muscle pain in July 
1993, August 1993, and February 1996; a skin rash in April 
1993, April 1990, and January 1990; and conjunctivitis in 
January 19995, March 1995, and June 1995.  Likewise, some of 
these problems were noted in the Veteran's history at 
examinations in July 2004 and January 2005. 

Moreover, the Board finds that the Veteran is competent and 
credible to report that he had pain, swelling, and limitation 
of motion in the joints in question, skin discoloration, 
chest pain, a bruise, and red and itchy eyes while on active 
duty and has had similar problems since that time.  Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the in-service records, including January 2003, June 
2004, July 2004, and January 2005 examinations are negative 
for the Veteran being diagnosed with residuals of a right 
second toe injury, residuals of a left great toe injury, 
residuals of a skin disorder, residuals of a bruise to the 
right chest with muscle spasms, a chronic disability 
manifested by chest muscle pain, or residuals of 
conjunctivitis.  

Likewise, while the post-service record documents the 
Veteran's complaints regarding a skin rash due to poison ivy 
in 2005 and right chest muscle pain in 2005, 2006, and 2007, 
the post-service records, including the October 2005 VA 
examinations, are negative for the Veteran being diagnosed 
with residuals of a right second toe injury, residuals of a 
left great toe injury, residuals of a skin disorder, 
residuals of a bruise to the right chest with muscle spasms, 
a chronic disability manifested by chest muscle pain, or 
residuals of conjunctivitis.  As to his complaints of pain, 
the Court has said that pain alone, without a diagnosed 
related medical condition, does not constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

Moreover, the Board does not find the Veteran's and his 
representative's assertions to be competent evidence of a 
current disability because as lay persons they do not have 
the required medical expertise to diagnose residuals of a 
right second toe injury, residuals of a left great toe 
injury, residuals of a skin disorder, residuals of a bruise 
to the right chest with muscle spasms, a chronic disability 
manifested by chest muscle pain, or residuals of 
conjunctivitis because such diagnoses requires medical 
expertise which they do not have because, while the above 
outlined problems may be observable to a lay person, the 
diagnosis of a chronic underlying disability requires special 
medical training.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record does not show the Veteran being diagnosed with 
residuals of a right second toe injury, residuals of a left 
great toe injury, residuals of a skin disorder, residuals of 
a bruise to the right chest with muscle spasms, a chronic 
disability manifested by chest muscle pain, or residuals of 
conjunctivitis at any time during the pendency of her appeal.  
See Hickson, supra; McClain, supra.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, entitlement to service connection for residuals of 
a right second toe injury, residuals of a left great toe 
injury, residuals of a skin disorder, residuals of a bruise 
to the right chest with muscle spasms, a chronic disability 
manifested by chest muscle pain, and residuals of 
conjunctivitis must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against 
these claims, the doctrine is not for application.  See also, 
e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



II. The Rating Claims

The Veteran and his representative assert that the claimant's 
degenerative disc disease of the lumbosacral spine, cervical 
spine strain, and pes planus meet the criteria for higher 
evaluations.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

The Lumbosacral & Cervical Spine

The January 2006 rating decision granted service connection 
for degenerative disc disease of the lumbosacral spine and 
rated it 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective from March 4, 2005.  The May 
2006 rating decision granted service connection for cervical 
spine strain and rated it 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, effective from 
March 4, 2005.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome may be rated under the General Rating Formula above, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever provides for the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.   

Specifically, Diagnostic Code 5243 provides a higher, 20 
percent rating, when the intervertebral disc syndrome is 
manifested by incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 defines an 
incapacitating episode as one where the Veteran has physician 
prescribed bed rest.  Id.

However, while the Veteran and his representative claim that 
the appellant's adverse symptomatology causes him to be 
unable to function for days at a time, there is no competent 
and credible evidence in the record of the Veteran's 
lumbosacral and/or cervical spine disorders requiring 
physician prescribed bed rest for 2 weeks at any time during 
the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

In fact, at his September 2008 VA examination, the Veteran 
reported that he did not have physician prescribed bed rest 
as to his cervical spine and, as to his lumbar spine, 
reported that he only had about a single week of physician 
ordered bed rest in the last year.  Telling a review of the 
record on appeal fails to reveal any objective evidence of 
this claimed physician prescribed bed rest as to the 
lumbosacral strain.  

Nonetheless, even if the Board excepts as true for the 
purpose of this decision the Veteran's claim of having one 
week of physician ordered bed rest in the last year as to his 
lumbosacral spine, the Board must nonetheless deny his claims 
for higher evaluations for his service-connected lumbosacral 
and cervical spine disabilities under Diagnostic Code 5243, 
38 C.F.R. § 4.71a because his adverse symptomatology did not 
include at least 2 weeks of incapacitating episodes in the 
last 12 months.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

As to rating the Veteran's lumbosacral and cervical spine 
disabilities under the other General Rating Formula for 
Disease and Injuries of the Spine, the Board notes that the 
claimant will only be entitled to an increased, 20 percent 
rating, if there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

As to the lumbosacral spine, the Board notes that the October 
2005 VA examiner opined that lumbar spine forward flexion was 
80 degrees and the combined range of motion of the 
thoracolumbar spine was 180 degrees (forward flexion to 80 
degrees; backward extension to 10 degrees; left and right 
lateral flexion to 20 degrees; and left and right rotation to 
25 degrees).  Moreover, while it was opined that the degree 
of additional limitation of motion during a flare-up could 
not be stated with any degree of medical certainty, it was 
also opined that repeated movement failed to show any change 
in range of motion and the Veteran showed no evidence of 
weakness, incoordination, or fatigability during the 
examination.  

Likewise, at the September 2008 VA examination, the VA 
examiner opined that lumbar spine forward flexion was 75 
degrees and the combined range of motion of the thoracolumbar 
spine was 245 degrees (forward flexion to 75 degrees; 
backward extension to 25 degrees; right lateral flexion to 35 
degrees; left lateral flexion to 30 degrees; and left and 
right rotation to 40 degrees).  Moreover, while it was opined 
that the degree of additional limitation of motion during a 
flare-up could not be stated with any degree of medical 
certainty, it was also opined that during the range of motion 
studies there was no objective evidence of tenderness, 
spasms, pain, or additional limitation of motion after 
repetitive use.  

Furthermore, while VA treatment records show the Veteran's 
periodic complaints and treatment for low back pain, they are 
negative for evidence that forward flexion of the 
thoracolumbar spine is not greater than 60 degrees or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, even taking into account the 
appellant's complaints of pain.  Likewise, the record is 
negative for evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

As to the cervical spine, the Board notes that the October 
2005 VA examiner opined that cervical spine forward flexion 
was 40 degrees and the combined range of motion of the 
cervical spine was 310 degrees (forward flexion to 40 
degrees; backward extension to 40 degrees; left and right 
lateral flexion to 40 degrees; and left and right rotation to 
75 degrees).  Moreover, while it was opined that the degree 
of additional limitation of motion during a flare-up could 
not be stated with any degree of medical certainty, it was 
also opined that repeated movement failed to show any change 
in range of motion and the Veteran showed no evidence of 
weakness, incoordination, or fatigability during the 
examination.  

Likewise, at the September 2008 VA examination, the VA 
examiner opined that cervical spine forward flexion was 45 
degrees and the combined range of motion of the cervical 
spine was 190 degrees (forward flexion to 45 degrees; 
backward extension to 20 degrees; right lateral flexion to 15 
degrees; left lateral flexion to 20 degrees; left rotation to 
50 degrees; and right rotation to 40 degrees) with pain at 
the endpoint of motion for right lateral rotation and right 
lateral flexion.  Moreover, while it was opined that the 
degree of additional limitation of motion during a flare-up 
could not be stated with any degree of medical certainty, it 
was also opined that during the range of motion studies there 
was no other objective evidence of pain or tenderness and the 
Veteran did not have spasms or additional limitation of 
motion after repetitive use.  

Moreover, while VA treatment records show the Veteran's 
periodic complaints and treatment for low back pain, they are 
negative for evidence that forward flexion of the cervical 
spine is not greater than 30 degrees or the combined range of 
motion of the cervical spine is not greater than 170 degrees, 
even taking into account the appellant's complaints of pain.  
Likewise, the record is negative for evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

Consequently, even taking into account the Veteran's 
complaints of pain, the Board finds that the criteria for 
ratings in excess of 10 percent are not warranted for the 
Veteran's service-connected lumbosacral and cervical spine 
disabilities.  38 C.F.R. §§ 4.40, 4.45, 4.71a, DeLuca, supra.  
This is true throughout the period of time during which his 
claims have been pending and therefore consideration of 
staged ratings is not warranted.  Fenderson, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive separate compensable ratings for 
adverse neurological symptomatology associated with his 
service connected lumbosacral and cervical spine 
disabilities.  

As to the lumbosacral disability, a review of the record on 
appeal shows the Veteran's complains of pain radiating down 
his left leg, including at his September 2008 VA orthopedic 
examiner.  However, neurological examinations conducted at VA 
examinations in October 2005 and September 2008 where normal.  
These opinions are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Therefore, despite the Veteran's claims to the contrary, the 
Board finds that the overwhelming weight of the objective 
evidence of record does not show that the Veteran's 
lumbosacral spine disability is manifested by adverse 
neurological symptomatology.  Accordingly, the Board finds 
that the claimant is not entitled to a separate compensable 
rating for adverse neurological symptomatology.  38 C.F.R. 
§ 4.71a.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.

As to the cervical spine disability, the record does not show 
and the Veteran does not claim that his disability is 
manifested by adverse neurological symptomatology.  In fact, 
the Veteran told his October 2005 and September 2008 VA 
orthopedic examiners that it was not and neurological 
examinations at those times were within normal limits.  
Therefore, because the overwhelming weight of the objective 
evidence of record does not show that the Veteran's cervical 
spine disability is manifested by adverse neurological 
symptomatology, the Board finds that the claimant is not 
entitled to a separate compensable rating for adverse 
neurological symptomatology.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is 
not warranted.  Fenderson, supra.

Lastly, the Board notes that each of the ways by which the 
lumbosacral and cervical spins are ratable, other than some 
of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009), contemplates limitation of motion.  Also see 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both lumbar strain 
and other symptoms, such as those set forth in Diagnostic 
Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2009).  

Pes Planus

The January 2006 rating decision granted service connection 
for pes planus and assigned a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, effective from 
March 4, 2005.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
if the disability is manifested by moderate pes planus with 
evidenced by the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet (bilateral or unilateral). 

With the above criteria in mind, the Board notes that the 
October 2005 VA examiner opined that both feet had the same 
amount of decreased longitudinal arch.  As to the right foot, 
it was also noted that the Veteran had tenderness along the 
plantar fascia on manipulation.  Otherwise, the right foot 
showed no evidence of inflammation, change in Achilles tendon 
alignment or deformity of the Achilles tendon, skin changes, 
vascular changes, abnormal callosity, breakdown, or unusual 
shoe wear.  Moreover, pulses as well as his gait and stand 
were normal.  As to the left foot, it also had no evidence of 
inflammation, tenderness, abnormal callosity, breakdown of 
the sole, unusual shoe wear, abnormal skin, or vascular 
changes.  Pulses were normal.  Moreover, all toes functioned 
within normal limits, there was no pain with toe motion, 
there was no shift or change in Achilles tendon alignment or 
deformity of the Achilles tendon, and muscle strength and 
function were normal.

At the September 2008 VA examination, the VA examiner opined 
that the Veteran's gait was unremarkable and the Veteran had 
"slight" pes planus and hallux valgus.  However, the 
Achilles tendons had a normal alignment, he did not have pain 
with manipulation of the feet but bilateral heel pad 
tenderness, and he did not have evidence of edema, 
instability, or abnormal weight bearing.  Moreover, pulses 
were palpable in both feet.  

In summary, the objectively confirmed adverse symptomatology 
due to pes planus seen in the record is limited to the 
bilateral decreased longitudinal arch and right foot 
tenderness seen by the October 2005 VA examiner, which foot 
pain was not seen again when the Veteran was reexamined in 
September 2008.  Moreover, the September 2008 VA examiner 
characterized the Veteran's pes planus as "slight," as 
opposed to the "moderate" that is required for a 
compensable rating and this opinion is not contradicted by 
any other medical opinion of record.  See Colvin, supra.

Consequently, even taking into account the Veteran's 
complaints of pain, the Board finds that the criteria for a 
compensable rating is not warranted for the Veteran's 
service-connected pes planus.  38 C.F.R. §§ 4.40, 4.45, 
4.71a, DeLuca, supra.  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) as it relates to his service connected cervical 
spine disability and pes planus.  Although the Veteran 
reported that these disabilities are severely disabling, the 
evidence does not reflect that they caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or required frequent 
periods of hospitalization such that the application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As to the application of 38 C.F.R. § 3.321(b)(1) and the 
Veteran's lumbosacral spine disability and the Court's 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Board finds that it need not discuss these issues in the 
current decision because they are addressed in the remand 
below.

As to the Veteran and his representative's statements, while 
the Board acknowledges and has considered these assertions as 
to the severity of the claimant's disabilities, the Board 
finds that the objective evidence of record is of greater 
probative weight in this regard as lay statements cannot 
serve as competent medical evidence because as lay persons 
they do not have the required medical expertise to provide an 
opinion as to the current severity of a disability where, as 
in this appeal, the symptoms needed to qualify for higher 
evaluations requires special medical testing to ascertain.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is against 
the Veteran's claims for higher evaluation, the doctrine is 
not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for TB and its residuals, including 
coughing up blood, is granted.

Service connection for residuals of a right second toe injury 
is denied.

Service connection for residuals of a left great toe injury 
is denied.

Service connection for residuals of a skin disorder is 
denied.

Service connection for residuals of a bruise to the right 
chest with muscle spasms is denied.

Service connection for a chronic disability manifested by 
chest muscle pain is denied.

Service connection for residuals of conjunctivitis is denied.

A rating in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine is denied at all times 
during the pendency of the appeal.

A rating in excess of 10 percent for a cervical spine strain 
is denied at all times during the pendency of the appeal.

A compensable rating for pes planus is denied at all times 
during the pendency of the appeal.


REMAND

As to the claim of service connection for a right ankle 
disability, the Board notes that, while the July 1990 
enlistment examination noted a history of a lower right leg 
fracture and a history of left ankle surgery, it was negative 
for a history or a diagnosis of a right ankle disability.  
Moreover, while service treatment records include voluminous 
medical records showing the Veteran's complaints and 
treatment for a left ankle disability, they are negative for 
specific complaints and treatment regarding the right ankle 
until a May 1998 injury - over eight years after his entry 
into his first period of active duty in August 1990 and over 
six after his entry onto his first period of active duty in 
January 1992. 

Likewise, as to the claim of service connection for a right 
knee disorder, service treatment records document the 
Veteran's complaints and treatment for a right knee twisting 
injury on one occasion in March 2004.  

Additionally, the Board finds that the Veteran is both 
competent and credible to report on the fact that he had 
problems with right ankle and right knee pain, swelling, 
and/or limitation of motion while on active duty and since 
that time.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  

Furthermore, at the October 2005 VA examination, just seven 
months after the Veteran's separation from his second period 
of active duty, he was diagnosed with right ankle and right 
knee strains and sprains. 

Despite the above history, the October 2004 VA examiner did 
not provide an opinion as to the origin or etiology of the 
Veteran's right ankle and right knee strains and sprains.  
Therefore, the Board finds that a remand is required to 
obtain such an opinion.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).   

As to the claims for higher evaluations for a left ankle 
sprain and residuals of a fractured left tibia, the Board 
finds that a remand is required to provide the Veteran with a 
new VA examination because, while he underwent left ankle and 
tibia surgery in October 2008, he was neither provided a VA 
examination following that surgery nor issued a new 
supplemental statement of the case after records surrounding 
the surgery were obtained by the RO.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.326, 19.31 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).

When readjudicating these claims, the agency of original 
jurisdiction should both consider 38 C.F.R. §§ 4.40, 4.45 as 
well as the Court's holdings in DeLuca, supra, and Fenderson, 
supra. 

Given the claims by the Veteran at his September 2008 VA 
examination that his left ankle disability caused him to lose 
four and a half weeks of work in the past year and his 
lumbosacral spine disability caused him to lose 132 days of 
work in the past year, while the appeal is in remand status 
the agency of original jurisdiction must also consider 
weather the criteria for extra-schedular ratings pursuant to 
38 C.F.R. § 3.321 are met for these disabilities as well as 
weather he meets the criteria for a TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that 
claims for higher evaluations also include a claim for a TDIU 
when the appellant claims he is unable to work due to a 
service connected disability).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  

I.  As to the claims of service 
connection for a right ankle 
disability and right knee disorder, 
the examiner should provide an 
opinion as to whether the right 
ankle and right knee strains and 
sprains diagnosed by the October 
2005 VA examiner are at least as 
likely as not related to the 
Veteran's military service including 
the May 1997 right ankle sprain and 
March 2004 right knee twisting 
injury.

II.  As to the claims for higher 
evaluations for a left ankle sprain 
and residuals of a fractured left 
tibia, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current 
complaints, and the nature and 
extent of his disabilities in 
accordance with the relevant AMIE 
worksheet.  In addition to any other 
information provided pursuant to the 
AMIE worksheets, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion, extension, lateral flexion, 
and rotation, and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion.  If 
the Veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
flexion, extension, lateral flexion, 
and/or rotation during the flare-
ups.  

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.  The VCAA 
notice should include, among other 
things, the criteria for extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321 and 
the criteria for a TDIU.

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
any lost motion caused by pain and 
whether "staged" ratings are 
appropriate as well as weather the 
criteria for extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321 are met and 
whether the claimant meets the criteria 
for a TDIU.  DeLuca, supra; Fenderson, 
supra; Rice, supra.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the April 
2009 supplemental statements of the case, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including the 
criteria for extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321 and the 
criteria for a TDIU.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theses claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


